               Case 1:19-cv-03223-ALC Document 10 Filed 09/16/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

CHRISTOPHER O’ROURKE,
                                      Plaintiff(s),


                                                                    1:19 Civ. 03223-ALC
                      - against -
                                                                   CLERK'S CERTIFICATE
                                                                       OF DEFAULT
KARENA FOODS INC. and 165 ASSOCIATES,
INC.,
                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on

April 11, 2019 with the filing of a summons and complaint, a copy of the summons

and complaint was served on defendant(s) Karena Foods Inc. by personally serving Sue

Zouky , and proof of service was therefore filed on April 19, 2019, Doc. #(s) 8 . I further

certify that the docket entries indicate that the defendant(s) has not filed an answer or

otherwise moved with respect to the complaint herein. The default of the defendant(s) is/

are hereby noted.


Dated: New York, New York
           September 17 , 20 19                                    RUBY J. KRAJICK
                                                                     Clerk of Court


                                                             By:
                                                                     Deputy Clerk




SDNY W eb 8/1/2018
             Case 1:19-cv-03223-ALC Document 10 Filed 09/16/19 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X

CHRISTOPHER O’ROURKE,                                             AFFIRMATION IN SUPPORT
                                                                  OF CLERK'S CERTIFICATE
                                            Plaintiff(s)          OF DEFAULT


                 -against-
                                                                   1:19 CV-03223-ALC
KARENA FOODS INC. and 165 ASSOCIATES INC.,
                            Defendant(s).

-------------------------------------------------------------X

         Peter Sverd hereby declares as follows:

        1.       I am the plaintiff’s attorney in this action.

        2.       This action was commenced pursuant to a summons and complaint.

        3.       The time for defendant(s), Karena Foods Inc., to answer or otherwise

move with respect to the complaint herein has expired.

        4.       Defendant(s), Karena Foods Inc., has not answered or otherwise moved with

respect to the complaint, and the time for defendant(s) Karena Foods Inc., to answer or otherwise

move has not been extended.

        5.       That defendant(s), Karena Foods Inc., is not an infant or incompetent.

Defendant(s) Karena Foods Inc., is a business and therefore, not in the military service of the

United States.
          Case 1:19-cv-03223-ALC Document 10 Filed 09/16/19 Page 3 of 4

       WHEREFORE, plaintiff Christopher O’Rourke requests that the default of

defendant(s) Karena Foods Inc., be noted and a certificate of default issued.


       I declare under penalty of perjury that the foregoing is true and accurate to the best of

my knowledge, information and belief, that the amount claimed is justly due to plaintiff, and

that no part thereof has been paid.




Dated: September 17, 2019                            By:
                                                     Peter Sverd, Esq. (0406)
                                                     The Law Offices of Peter Sverd PLLC.
                                                     225 Broadway – Suite 613
                                                     New York, NY 10007
                                                     Tel. (646) 751-8743
                                                     Email: psverd@sverdlawfirm.com
            Case 1:19-cv-03223-ALC Document 10 Filed 09/16/19 Page 4 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X

 CHRISTOPHER O’ROURKE         ,
                    Plaintiff(s),                                     1:19-CV-03223-ALC

                  -against-

 KARENA FOODS INC. and 165 ASSOCIATES INC.,
                               Defendant(s).

 -------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE




          I hereby certify that on September 17, 2019, I electronically filed the foregoing

 Request for Certificate of Default and Affirmation in Support of Request for Certificate of

 Default with the Clerk of the District Court using the CM/ECF system.




Dated: September 17, 2019
                                                                  Peter Sverd, Esq. (0406)
                                                                  The Law Offices of Peter Sverd PLLC.
                                                                  225 Broadway – Suite 613
                                                                  New York, NY 10007
                                                                  Tel. (646) 751-8743
                                                                  E-mail: psverd@sverdlawfirm.com
